Citation Nr: 1715884	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from January 1971 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO denied service connection for a herniated lumbar disc, L3-L4 (claimed as back injury and residuals).

On his VA Form 9, the Veteran requested a travel board hearing before a member of the Board.  However, in a letter dated January 17, 2017, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

For reasons discussed below, the Veteran's appeal must be REMANDED to the agency of original jurisdiction (AOJ) for further development.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c) (4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, the medical opinion obtained by VA in August 2010 does not adequately address the nature and etiology of the Veteran's claimed low back disability.  Consequently, the Veteran must be afforded a new exam in order to ensure there is a complete record upon which to decide his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA has undertaken to provide examinations, the examinations must be adequate).  

The Veteran is seeking service connection for a low back disability he asserts is attributable to an injury he incurred during active service in 1971.  See August 2009 Application for Compensation or Pension.  The Veteran states that recurrent back pain following the 1971 injury plagued him for the remainder of his time in the Army and ultimately forced him to switch career fields.  Id.  He states that he continued to experience back pain following discharge and self-treated until seeking professional medical attention.  Id.  The Veteran's service treatment records (STRs) confirm that he was treated for low back pain in April 1971.  Private medical records from Chilton Medical Associates and The Brain and Spine Center, P.C. show that the Veteran started experiencing low back pain again in 2005.  Records obtained from the Social Security Administration show that the Veteran was deemed totally and permanently disabled in December 2006, at least in part due to a back disability.

In August 2010, the Veteran was afforded a VA examination in order to determine whether his currently diagnosed low back disability is etiologically related to his active military service.  The June 2010 VA examination request specifically referenced the in-service back injury for which the Veteran sought treatment in April 1971, as well as the Veteran's private medical records, and requested that the examiner provide a rationale for the opinion rendered.  In his August 2010 examination report, the examiner concluded that it is less likely than not that the Veteran's present low back condition is etiologically related to active service and based his opinion on the lack of "adequate documentation" of a nexus between the 1971 incident and his present disability.  The examiner did not consider the Veteran's lay testimony that he has dealt with recurrent back pain ever since he sustained the injury.

The Board notes that the absence of documentation of recurrent symptoms of a disability does not alone negate the credibility of the Veteran's statements to the contrary.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of evidence does not automatically constitute substantive negative evidence).  The Veteran is competent to observe and describe the symptoms associated with his current disability as similar in nature to the symptoms associated with his in-service back injury, and he is competent to report the continuity of such symptoms since the injury.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board finds no reason to doubt the credibility of the private medical or lay evidence provided by the Veteran in this case.  Regarding the Veteran's lay testimony that his low back disability is directly attributable to an injury he sustained while on active duty in April 1971, the Board finds that he is competent to report the circumstances of the injury, and that his account of experiencing recurrent back pain ever since the injury is credible even when not documented in medical treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

Based on the foregoing, the Board finds that another VA examination is necessary in order to ensure there is a complete record upon which to decide the Veteran's claim for service connection for a low back disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available updated medical treatment records and associate them with the claims file.

2.  Schedule the Veteran for an examination to ascertain the exact nature and etiology of the his claimed low back disability.  The entire claims file and a copy of this remand order must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  After a thorough review of the Veteran's entire claims file, the examiner is asked to:

For any low back disability existing at the time the claim was filed or during the pendency of the appeal, provide an assessment as to whether the disability is etiologically related to military service.  Specifically, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability is causally or etiologically related to the Veteran's period of active service, to include the 1971 injury noted herein.

The examiner is reminded that the absence of documentation of recurrent symptomatology is not fatal to the claim for service connection and should assume that the Veteran is credible with regard to his lay testimony concerning his continuous low back pain.

The examiner must provide a complete rationale for the opinion provided and reconcile any opinion with any contradictory evidence of record.

3.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






